This is an appeal from an order of the district judge denying bail. As we understood from the record as it comes here, the trial was had in vacation. When the trial is had in vacation, the statute demands that the proceedings bear the certificate of the judge. See article 857, C. C. P., also Ex parte Young, 87 Tex.Crim. Rep.; Ex parte Townsley, 87 Tex. Crim. 252; Ex parte Lozano, 88 Tex.Crim. Rep.; Ex parte Francis, 91 Tex.Crim. Rep.; Ex parte Walker,117 Tex. Crim. 128, 35 S.W.2d 1048. The record fails to show a certification by the trial judge.
The appeal is dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.